Smith, Judge.
We find no harmful error in the trial court’s mere "slip of the tongue” in recharging the jury on corroboration. Taken as a whole, the recharge was correct, and we affirm appellant’s conviction of rape and kidnapping. Billups v. State, 236 Ga. 922 (3) (225 SE2d 887) (1976); Ward v. State, 238 Ga. 367 (233 SE2d 175) (1977).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.

Submitted June 5, 1978
Decided July 3, 1978.
Hester & Hester, Frank B. Hester, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.